Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Non-Final Rejection 

. The Status of Claims:
Claims 1-20 are pending. 
Claims 1-20 are rejected. 


DETAILED ACTION
1. 	Claims 1-20 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/JP2019/023110 06/11/2019, which claims a foreign priority document, JAPAN 2018-142799 07/30/2018.
 
    Drawings
3.         None.. 
        IDS
4.          The IDS filed on 1/28/21 &3/09/21 & 5/24/22 have been reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takumi et al (US 2012/0108830 A1) in view of Kaminsky et al(US 2008/0146826 A1) and Kaminsky et al  (US 7,387,981).
From now on, Kaminsky et al(US 2008/0146826 A1) is labeled as Kaminsky-1, while Kaminsky et al  (US 7,387,981) is referred as Kaminsky-2   
Applicant claims the followings:
1. (Original) A method for producing an epoxyalkane, which method comprises reacting an olefin with an oxidant in the presence of a solid oxidation catalyst, wherein the solid oxidation catalyst comprises a transition metal and a carrier that supports the transition metal, and the carrier is a composite of a metal oxide with a phosphonic acid.  
2. (Original) The method for producing an epoxyalkane according to claim 1, wherein the transition metal is W.  
3. (Currently Amended) The method for producing an epoxyalkane according to claim 1 , wherein the phosphonic acid is an organic phosphonic acid having a saturated or unsaturated hydrocarbon group of 4 to 18 carbon atoms.  
4. (Currently Amended) The method for producing an epoxyalkane according to claim 1, wherein the metal oxide contains Al and/or phosphoric acid.  
5. (Currently Amended) The method for producing an epoxyalkane according to claim 1, wherein the metal oxide is AlPO4.  
6. (Currently Amended) The method for producing an epoxyalkane according to claim 1, wherein the olefin has 8 or more carbon atoms.  
7. (Currently Amended) The method for producing an epoxyalkane according to claim 1, wherein the temperature at the time of the reaction is 40°C or higher and 90°C or lower.  
8. (Currently Amended) The method for producing an epoxyalkane according to claim 1, wherein the oxidant is a peroxide.  
9. (Currently Amended) The method for producing an epoxyalkane according to claim 1, wherein the oxidant is hydrogen peroxide.  
10. (Original) A solid oxidation catalyst comprising a transition metal and a carrier supporting the transition metal, wherein the carrier is a composite of a metal oxide with a phosphonic acid.  
11. (Original) The solid oxidation catalyst according to claim 10, wherein the transition metal is W.  
12. (Currently Amended) The solid oxidation catalyst according to claim 10 wherein the phosphonic acid is an organic phosphonic acid having a saturated or unsaturated hydrocarbon group of 4 to 18 carbon atoms.  
13. (Currently Amended) The solid oxidation catalyst according to claim 10, wherein the metal oxide contains Al and/or phosphoric acid.  
14. (Currently Amended) The solid oxidation catalyst according to, wherein the metal oxide is AlPO4.  
15. (New) The method for producing an epoxyalkane according to claim 2, wherein the phosphonic acid is an organic phosphonic acid having a saturated or unsaturated hydrocarbon group of 4 to 18 carbon atoms.  
16. (New) The method for producing an epoxyalkane according to claim 2, wherein the metal oxide contains Al and/or phosphoric acid.  
17. (New) The method for producing an epoxyalkane according to claim 2, wherein the metal oxide is AlP04.  
18. (New) The solid oxidation catalyst according to claim 11, wherein the phosphonic acid is an organic phosphonic acid having a saturated or unsaturated hydrocarbon group of 4 to 1 8 carbon atoms.  
19. (New) The solid oxidation catalyst according to claim 11, wherein the metal oxide contains Al and/or phosphoric acid.  
20. (New) The solid oxidation catalyst according to claim 11, wherein the metal oxide is AlPO4.   

Determination of the scope and content of the prior art
Takumi et al discloses a method for producing an epoxy compound, comprising oxidizing a carbon-carbon double bond of an organic compound by hydrogen peroxide in the presence of a neutral inorganic salt and a mixed catalyst of a tungsten compound (a), at least one phosphorus compound selected from the group consisting of phosphoric acids, phosphonic acids, and salts thereof (b) as in Claims 1-2,11 (in part) and a surfactant ( c ), and an epoxidizing method comprising oxidizing a car­bon-carbon double bond by hydrogen peroxide in the pres­ence of the catalyst and the neutral inorganic salt. (see abstract)
Phosphoric acids, phosphonic acids, and salts thereof are as follows. Examples of phosphoric acids include phosphoric acid, polyphosphoric acid, pyrophosphoric acid, hexametaphosphoric acid, hypophosphorous acid, phospho­rous acid, dodecylphosphoric acid, 2-ethylhexylphosphoric acid, and the like; examples of phosphoric acid salts include sodium phosphate, potassium phosphate, ammonium phos­phate, sodium dihydrogenphosphate, disodilllll hydrogen phosphate, potassium hydrogen phosphate, ammonium hydrogen phosphate, sodium polyphosphate, sodium hexam­etaphosphate, sodillll acid metaphosphate, sodium poly­phosphate, sodium pyrophosphate, disodium dihydrogen pyrophosphate, sodium hypophosphite, sodium phosphite, and the like. Exan1ples of phosphonic acids include methylphosphonic acid, ethylphosphonic acid, n-propylphosphonic acid, isopropylphosphonic acid, n-butylphosphonic acid, t-butylphosphonic acid, phenylphosphonic acid, 4-methox­yphenylphosphonic acid, 4-aminophenylphosphonic acid, as in Claims 3 , 12, 15 and 18(in part) (see page 6, a paragraph#0086)
In the production method of the present invention, the reaction temperature is usually about -30 to about 80° C. In the case where the substrate is a compound having an exomethylene portion, the temperature is preferably about 0 to about 80° C. and more preferably about 20 to about 60° C as in Claim 7. In the case where the substrate is not a compound having an exomethylene portion, the temperature is preferably about -30 to about 60° C. and more preferably about Oto 45° C.
The epoxy compound obtained by the production method of the present invention is a-pinene oxide in the case where a-pinene is used as a substrate as in Claim 6. a-Pinene oxide has the stereostructure of any of the compound represented by chemical formulas (see page 7, paragraphs#0094, 0097)
Example 1 
 Sodiun1 tungstate dihydrate (19.8 mg, 0.06 11Ullol), methyltrioctylammonium hydrogen sulfate (27.9 mg, 0.06), phenylphosphonic acid ( 4.7 mg, 0.03 ), sodium sulfate (128 mg, 0.90 ), and a 30 wt% aqueous hydrogen peroxide solution (340 mg, 3.0 ) were introduced into a test tube provided with a magnetic stirrer and stirred for 15 minutes, then a-pinene (409 mg, 3.011Ul1ol) was added at a temperature of 25° C., and an epoxidizing reaction was carried out under stirring for 12 hours. The organic layer separated from the aqueous layer was analyzed by a gas chromatograph-mass spectrometer (hereinafter referred to as a "GC-MS"), showing that the degree of conversion of a-pinene was 92% and the selectivity for a-pinene oxide was 80% (a yield of 74%).(see page 9, example 1).


The current invention, however, differs from the prior art in that the claimed use of a carrier containing AlPO4 is not unspecified in the prior art.

Kaminsky-1 teaches a catalyst comprising a transition metal zeolite and a noble metal is disclosed. The catalyst is prepared by an extrusion method using a comb-branched polymer as an extrusion aid. The catalyst is used in a reaction to produce epoxide from an olefin, hydrogen, and oxygen. The comb-branched polymer improves the mechanical properties of the extrudate.(see abstract)
It also includes an epoxidation process comprising reacting an olefin, hydrogen, and oxygen in the presence of a catalyst. 
 An olefin is used in the epoxidation process. Suitable olefins include any olefin having at least one carbon­carbon double bond, and generally from 2 to 60 carbon atoms. Preferably, the olefin is an acyclic alkene of from 2 to 30 carbon atoms
 In addition to the olefin, oxygen, and hydrogen, an inert gas is preferably used in the epoxidation process. Any desired inert gas can be used.
The epoxidation process is performed in a slurry or fixed bed. The fixed-bed process is preferred. The reaction mixture may be a gas, liquid, or a gas/liquid mixture. The epoxidation is carried out at a temperature effective to achieve the desired olefin epoxidation, preferably at temperatures in the range of 0-200° C., more preferably, 20-150° C. .(see page 4, paragraphs#0046-0047, 0049-0050)

EXAMPLE 5 
Extrudate Containing TS-1 and Pd/Au-on-Titania 
(Catalyst E) 
TS-I (132.38 g), Catapal 200 Bohemite alumina (Sasol, 52.41 g), Catalyst C prepared in Example 3 (17.34 g), aluminum phosphate (Alfa, 96% purity, 5.65 g), carboxym­ethylcellulose sodium salt (high viscosity, Aldrich, 7.61 g), and poly(ethylene oxide) (Aldrich, 100,000 MW, 2.54 g) are mixed in a 500-mL plastic beaker. The mixture is then poured into a Bra bender muller fitted with lightly oiled Sigma blades rotating at 10 rpm and mixed for 5 min. An acetic acid solu­tion made by mixing DIUF water (51 g) and glacial acetic acid (13.8 g) is added over 5 min to the muller containing the dry mixed powder. After being mixed at 10 rpm for 5 min, a sample of Polymer A-1 (19.3 g) and additional DIUF water (30 g) and glacial acetic acid (7.2 g) is added. The mixture is mulled for 15 min. The paste is aged in a plastic bag for 24 h at room temperature.
.(see page 6, example 5)
Furthermore, Kaminsky-2  describes a catalyst comprising a transition metal zeolite and a supported noble metal. An epoxidation process by reacting an olefin, hydrogen, and oxygen in the presence of the catalyst.(see abstract)  In addition, it is postulated that hydrogen 35 peroxide, which is formed by reacting hydrogen and oxygen over the noble metal catalyst, reacts with the olefin in the presence of the titanium zeolite to form epoxide.(see col. 1 ,lines 35-39).

Ascertainment of the difference between the prior art and the claims

1. The difference between the current application and the applied Takumi et al art is that the Takumi et al  does not expressly teach  the claimed use of a carrier containing AlPO4.  The deficiencies of the Takumi et al is cured by the Kaminsky-1 
2. The difference between the current application and the applied Kaminsky-1  art is that the Kaminsky-1 does not expressly teach the use of hydrogen peroxide  during the epoxidation process  The deficiency of the Kaminsky-1 is cured by the Takumi et al art. 
3. The difference between the current application and the applied Kaminsky-2  art is that the Kaminsky-2 does not expressly teach the use of a carrier containing AlPO4  The deficiency of the Kaminsky-2 are cured by the Takumi et al .


Resolving the level of ordinary skill in the pertinent art.
Regarding the Claims 1, 4-5,10,13-14, 16-17, and 19-20,  with respect to the lack of disclosing the claimed use of a carrier containing AlPO4, Kaminsky et al does teach that an epoxidation catalyst contains aluminum phosphate as one of the components for an extrudate of TS-1 and Pd/Au-on-Titania  (see page 6, example 5). Furthermore, Takumi et al does describe that a mixed catalyst of a tungsten compound (a), at least one phosphorus compound selected from the group consisting of phosphoric acids, phosphonic acids are used for the method for producing the epoxy compound. Both have shared a similar catalyst for producing an epoxide compound. Kaminsky et al does offer guidance that aluminum phosphate can be incorporated into the catalyst composition for making the epoxide product. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to add Kaminsk’s well- known aluminum phosphate into the Takumi et al epoxidation catalyst   in order to optimize the epoxidation catalyst. This is because the skilled artisan in the art would expect such combined catalyst in both processes to be feasible and  successful as guidance shown the  prior art..

Regarding the Claims 8-9,  with respect to the lack of disclosing the use of hydrogen peroxide  during the epoxidation process, Kaminsky et al(US 7,387,981)    does teach that the catalyst is used in a reaction to produce epoxide from an olefin, hydrogen, and oxygen; furthermore, according to Kaminsky et al  (US 7,387,981)  it is postulated that hydrogen 35 peroxide, which is formed by reacting hydrogen and oxygen over the noble metal catalyst, reacts with the olefin in the presence of the titanium zeolite to form epoxide.(see col. 1 ,lines 35-39). Thus, it would have been obvious to the skilled artisan in the art to be motivated to use known hydrogen peroxide as an alternative to a mixture of oxygen and hydrogen for the sake of its convenience. This is because such a manipulation would expect to be within the purview of the skilled artisan in the art. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Takumi et al expressly discloses the method for producing the epoxy compound, comprising oxidizing an olefin compound by hydrogen peroxide in the presence of a neutral inorganic salt and a mixed catalyst of a tungsten compound (a), at least one phosphorus compound selected from the group consisting of phosphoric acids, phosphonic acids, and salts thereof (b) and other ingredients  and the epoxidizing method comprising oxidizing a carbon-carbon double bond by hydrogen peroxide in the presence of the catalyst and the neutral inorganic salt.
Similarly Kaminsky-1 clearly teaches the catalyst comprising a transition metal zeolite and a noble metal is disclosed. The catalyst is prepared by an extrusion method using a comb-branched polymer as an extrusion aid. The catalyst is used in a reaction to produce epoxide from an olefin, hydrogen, and oxygen. It also includes an epoxidation process comprising reacting an olefin, hydrogen, and oxygen in the presence of a catalyst.  Furthermore, Kaminsky-2 does describe the catalyst comprising a transition metal zeolite and a supported noble metal. An epoxidation process by reacting an olefin, hydrogen, and oxygen in the presence of the catalyst.  In addition, it is postulated that hydrogen 35 peroxide, which is formed by reacting hydrogen and oxygen over the noble metal catalyst, reacts with the olefin in the presence of the titanium zeolite to form epoxide.(see col. 1 ,lines 35-39).
All three prior art are commonly related to one and another with respect to the epoxidation process using a transition metal such as tungsten; moreover, Kaminsky-1 does offer guidance that aluminum phosphate can be used as one of the components in making the epoxidation catalyst(see page 6, example 5).; also, Kaminsky-2 does offer a teaching of an equivalency between the use of oxygen and hydrogen mixture and  that of hydrogen peroxide as an oxidant for the epoxidation process. .(see col. 1 ,lines 35-39).
So, if the skilled artisan in the art had desired to develop an epoxidation catalyst  containing aluminum phosphate as one of the components in making the epoxidation catalyst and hydrogen peroxide as an  alternative oxidant to the mixture of oxygen and hydrogen gas, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Kaminsky-1’s aluminum phosphate as a carrier component in the epoxidation catalyst  in combination with the teaching of Kaminsky-2’s of hydrogen peroxide as an oxidant for the sake of convenience sak during the epoxidation process. This is because the skilled artisan in the art would expect such combined processes to be successful and feasible as guidance shown in the prior art. 

Conclusion
Claims 1-20 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/8/2022